 Fill in this information to identify your case:

 Debtor 1                 Christian R. Simko
                          First Name                        Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              EASTERN DISTRICT OF MICHIGAN

 Case number
 (if known)                                                                                                                 Check if this is an
                                                                                                                            amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Home Point Financial                                 Surrender the property.                        No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a           Yes
    Description of 7426 S Village Dr Clarkston, MI                          Reaffirmation Agreement.
    property       48346 Oakland County                                     Retain the property and [explain]:
    securing debt: SEV $141,700 per 2018 Winter                            retain and continue to make payments on
                   tax stmt                                               mortgage


    Creditor's         MSU Federal Credit Union                             Surrender the property.                        No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a           Yes
    Description of       2017 Ford F150 74000 miles                         Reaffirmation Agreement.
    property             vehicle was repossessed and is                     Retain the property and [explain]:
    securing debt:       scheduled for auction on
                         01/25/19


    Creditor's         Parks at Stonewood Association                       Surrender the property.                        No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a           Yes
    Description of       7426 S Village Dr Clarkston, MI                    Reaffirmation Agreement.

Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                             page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy




                       19-40931-tjt           Doc 4          Filed 01/22/19         Entered 01/22/19 15:46:41           Page 1 of 2
 Debtor 1       Christian R. Simko                                                                    Case number (if known)


     property       48346 Oakland County                                    Retain the property and [explain]:
     securing debt: SEV $141,700 per 2018 Winter
                    tax stmt                                              retaind and continue to pay

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:               Alliance Equities LLC                                                                               No

                                                                                                                                  Yes

 Description of leased        25.5 month business lease of 2850 Alliance Dr, Units C and D, Waterford,
 Property:                    MI 48328
                              lease term is 12/15/17-01/31/20


 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Christian R. Simko                                                       X
       Christian R. Simko                                                               Signature of Debtor 2
       Signature of Debtor 1

       Date        January 22, 2019                                                 Date




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                      page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy




                   19-40931-tjt               Doc 4          Filed 01/22/19         Entered 01/22/19 15:46:41                    Page 2 of 2
